FILED
                           NOT FOR PUBLICATION
                                                                          JUL 20 2018
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                      No. 17-10156

              Plaintiff-Appellee,              D.C. No. 2:12-cr-00326-MCE-1
v.

JOHN WINTON HARRIS,                            MEMORANDUM *

              Defendant-Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                       Argued and Submitted June 14, 2018
                            San Francisco, California

Before: SCHROEDER and GOULD, Circuit Judges, and DU, ** District Judge.

      Defendant-Appellant John Harris appeals the denial of his renewed motion to

suppress evidence discovered during a search of an apartment. Because the parties




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
     **
          The Honorable Miranda M. Du, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
are familiar with the facts, we do not recite them here. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      This action is before the Court for a second time. See United States v. Harris,

642 F. App’x 713 (9th Cir. 2016). On remand from this Court’s prior decision, the

district court found during a supplemental evidentiary hearing that the inevitable

discovery exception made evidence illegally obtained during a search of an

apartment otherwise admissible. This Court reviews the district court’s application

of the inevitable discovery doctrine for clear error because, although it is a mixed

question of law and fact, it is essentially a factual inquiry. United States v. Lang, 149
F.3d 1044, 1047 (9th Cir. 1998), as amended, 157 F.3d 1161 (9th Cir. 1998). “The

inevitable discovery doctrine acts as an exception to the exclusionary rule . . . and

permits the admission of otherwise excluded evidence ‘if the government can prove

that the evidence would have been obtained inevitably and, therefore, would have

been admitted regardless of any overreaching by the police.’” United States v. Reilly,

224 F.3d 986, 994 (9th Cir. 2000) (quoting Nix v. Williams, 467 U.S. 431, 447

(1984)). To determine whether evidence acquired through an illegal search may be

admitted at trial, the court asks whether “by following routine procedures, the police

would inevitably have uncovered the evidence” through lawful means. United States

v. Ramirez-Sandoval, 872 F.2d 1392, 1396, 1399 (9th Cir. 1989).




                                           2
      At the supplemental hearing, the district court made three findings in

determining that the inevitable discovery doctrine applied, none of which we find to

be clearly erroneous. First, the two officers responding to the reported domestic

violence incident would have discovered Harris’s parole and searchable probation

status by following routine police procedures applicable to such a situation. Second,

the officers would then have inevitably developed probable cause that Harris resided

at the apartment. Third, the officers would have inevitably searched the apartment

after making the two previous determinations.

      Harris argues that the district court ignored pertinent factual considerations

when applying the inevitable discovery doctrine. However, we have held that as

long as reasonable minds can reach differing conclusions after interpretation of the

facts before the district court, the district court’s findings should remain undisturbed.

See United States v. Patayan Soriano, 361 F.3d 494, 503 (9th Cir. 2004). The district

court’s three findings are reasonably supported by the record. The two officers

testified at the supplemental hearing that given the circumstances surrounding the

incident—the content of the 911 domestic violence call, Harris’s behavior both

before and after the officers entered the apartment, the change in his wife’s demeanor

after the two were separated from one another, and Harris’s clothing on the living

room sofa—their use of routine police procedures would have led them to the same




                                           3
result. We therefore find that the district court did not err in denying Harris’s

renewed motion to suppress.

      AFFIRMED.




                                       4